MORROW, Presiding Judge.
Robbery with firearms is the -offense; penalty assessed at confinement in the penitentiary for eight years.
It has been made known to this court by the affidavit of the sheriff of Nolan county, Tex., that the appellant made his escape from the jail of said county where he was in custody pending his appeal; that he has not voluntarily returned, but is still at large. By reason of such escape, this court is deprived of jurisdiction of the appeal. See article 824, C. C. P. 1925, as amended by Acts of 43d Legislature (1933) Reg. Session (Senate Bill No. 366), c. 34 (Vernon’s Ann. C. C. P. art. 824).
The appeal is dismissed.